  Case: 1:17-md-02804-DAP Doc #: 1316 Filed: 01/31/19 1 of 1. PageID #: 36420



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      Rio Arriba County, New Mexico v. Purdue Pharma L.P. et al.,)
             D. New Mexico, C.A. No. 1:18-01213                  )                    MDL No. 2804


            ORDER LIFTING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action on January 4, 2019. Prior to expiration
of that order’s 7-day stay of transmittal, plaintiff in Rio Arriba filed a notice of opposition to the
proposed transfer. Plaintiff subsequently failed to file the required motion and brief to vacate the
conditional transfer order.

        IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as “CTO-74" filed on January 4, 2019, is LIFTED insofar as it relates to this action. The
action is transferred to the Northern District of Ohio for inclusion in the coordinated or consolidated
pretrial proceedings under 28 U.S.C. § 1407 being conducted by the Honorable Dan A. Polster.


                                                       FOR THE PANEL:



                                                       Jeffery N. Lüthi
                                                       Clerk of the Panel
